Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 04 March 2021.
Claims 1-11 are pending. Claim 1-3, 7 are amended. Claim 11 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is discussed in the office action of 08 Dec 2020 is/are withdrawn in light of amendments to the claims.
Claims 1 and 7 (additionally, depending claims 2-6, 8-10)are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 7 limitations in the last two paragraphs of each claim respectively, "wherein the annular member contains integrally formed quartz and a predetermined content percentage of silicon contained in the quartz, and wherein the content percentage of the silicon 
For the purpose of examination, the above discussed limitation shall be interpreted as "wherein the annular member contains integrally formed quartz and a predetermined content percentage of silicon added to the quartz wherein the added silicon is contained in the quartz, and wherein the content percentage of the silicon in the quartz and the silicon forming the annular member is 2.5% or more and 10% and less by weight" in light of paragraph [0039]-[0041].
In light of the above, depending claims 2-6 and 8-10 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 1 and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuse et al. (US 2006/0157198 A1 hereinafter “Furuse”).
Regarding independent claims 1 and 7, Furuse teaches an annular member (comprising member 22, Fig. 1, paragraph [0029], the annular member 22 is on the cylindrical side wall 8, thus 22 is annular) disposed to surround a pedestal (comprising lower electrode 6, Fig. 1, paragraph [0028]) for receiving a substrate (wafer 5, Fig. 1, paragraph [0028]) in a 
Regarding claim 7, Furuse further teaches a plasma processing apparatus (Fig. 1) comprising a process chamber (comprising chamber 8, Fig. 1) configured to process a substrate (wafer 5, Fig. 1) using plasma (paragraph [0011], [0022], [0028]), the pedestal (comprising 6, Fig. 1) is disposed in the processing chamber (comprising 8, Fig. 1)(paragraph [0028]).
Regarding claims 1 and 7, Furuse is silent regarding the particular amounts of quartz and silicon and does not explicitly teach wherein the content percentage of the silicon in the quartz and the silicon forming the annular member is 2.5% or more and 10% and less by weight.
However, Furuse teaches that silicon provides conductivity and also teaches adjusting the dielectric constant to enable forming a strong grounded electrode (paragraph [0014]-[0015]) that would also prevent metal contamination (paragraph [0017], [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mass/weight percentage of silicon in the annular member in view of Furuse to optimize the conductivity and dielectric constant in the annular member for enabling suitable grounding in the plasma processing apparatus for reduced metal contamination during substrate processing (paragraph [0017],[0023]).
Regarding claims 5 and 9, limitation “wherein a film made of silicon, tungsten silicon or tungsten nitride silicon is formed on the substrate” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young
Regarding claims 6 and 10, limitation “wherein a mask formed on a film formed on the substrate is made of silicon oxide, tungsten silicon, or tungsten nitride silicon” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN103964686A hereinafter “He”) in view of Furuse et al. (US 2006/0157198 A1 hereinafter “Furuse”) .
Regarding independent claims 1 and 7, He teaches an annular member (comprising quartz assembly 130 including a focus ring 131 and a protection ring 132, Fig. 1-2, paragraph [0009],[0031]) disposed to surround a pedestal (comprising electrostatic chuck 120, Fig. 1, paragraph [0031],[0032]) for receiving a substrate (wafer 140, Fig. 1) in a plasma processing apparatus (comprising plasma processing apparatus 100, Fig. 1, paragraph [0031]), the annular member comprising: integrally formed quartz and a predetermined content percentage of a conductive dopant added to the quartz wherein the added dopant is contained in the quartz (paragraph [0033], [0016]-[0017],[0043]-[0045]), wherein the content percentage of the dopant in the quartz and the dopant forming the annular member is 5% (i.e. composition is understood to be by material mass or weight and paragraph [0015] teaches a specific example of 5% of conductive dopant which lies within the claimed range of 2.5% to 10%). Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Further regarding claim 7 He teaches a plasma processing apparatus (100, Fig. 1), comprising: a processing chamber (110, Fig. 1, paragraph [0031]) configured to process a 
He does not explicitly teach that the dopant is silicon.
However, Furuse teaches adding silicon to quartz to adjust the conductivity of a member (22, Fig. 1) in a plasma processing chamber to enable grounding (paragraph [0014]-[0015], [0029], [0030], claim 1 and 2) wherein the silicon and quartz member are suitable materials which enable preventing metal contamination of the substrate (paragraph [0017], [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select silicon as a conductive dopant in view of Furuse in the apparatus of He as a known suitable alternative conductive dopant material which would enable preventing metal contamination of the substrate (Furuse: paragraph [0017], [0023]).
Regarding claim 2, He in view of Furuse as applied above teaches all of the limitations of claim 1 above including an annular member (He: 130, Fig. 1) comprising quartz and as modified in view of Furuse to contain added silicon. 
Regarding limitation, “wherein the silicon is locally contained in a region in a predetermined rate with respect to an entire region of the annular member in a thickness direction from a top surface of the annular member,” this is interpreted that silicon is contained in a region that is in a thickness direction from a top surface of the annular member and the silicon is in a predetermined rate/ratio with respect to an entire region of the entire region of the annular member. The claim does not specify the rate and could include uniform dispersion (i.e. uniform predetermined rate) of the silicon in the annular member since the claim does not specify that the locally contained silicon is different in the region (in a thickness direction from a top surface of the annular member) compared to a different region of the annular member. Since, He further teaches that the annular member 130 has a top surface and a thickness dimension (as understood from Fig. 1 and 2) wherein the quartz member contains dopants mixed in (Furuse teaches Si as a conductive dopant, as applied in claim 1 above) and Furuse claim 2 limitations.
Regarding claim 3, He in view of Furuse as applied above teaches all of the limitations of claim 1 above including an annular member (He: 130, Fig. 1) comprising quartz and as modified in view of Furuse to contain added silicon. 
Regarding limitation “wherein the silicon is locally contained in a region in a predetermined rate with respect to an entire region of the annual member in a radial direction from an inner surface of the annular member,” this is interpreted that silicon is contained in a region that is in a radial direction from an inner surface of the annular member and the silicon is in a predetermined rate/ratio with respect to an entire region of the entire region of the annular member. The claim does not specify the rate and could include uniform dispersion (i.e. uniform predetermined rate) of the silicon in the annular member since the claim does not specify that the locally contained silicon is different in the region (in a radial direction from an inner surface of the annular member) compared to a different region of the annular member. Since, He further teaches that the annular member 130 has an inner surface and radial direction (as understood from Fig. 1 and 2) wherein the quartz member contains dopants mixed in (Furuse teaches Si as a conductive dopant, as applied in claim 1 above) and Furuse further teaches uniform dispersal of the conductive Si in the quartz (paragraph [0014]-[0015]), the apparatus of the same is considered to meet claim 3 limitations.
Regarding claim 4 and 8, He in view of Furuse teaches all of the limitations of claim 1 and 7 as discussed above and He further teaches that the annular member is formed as an edge ring or a cover ring (i.e. focus ring 131 or guard ring 132, Fig. 2, paragraph [0009], [0032]).
Regarding claims 5 and 9, limitation “wherein a film made of silicon, tungsten silicon or tungsten nitride silicon is formed on the substrate” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 6 and 10, limitation “wherein a mask formed on a film formed on the substrate is made of silicon oxide, tungsten silicon, or tungsten nitride silicon” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Alternatively, Claim 1, 5, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuse et al. (US 2006/0157198 A1 hereinafter “Furuse”) in view of He et al. (CN103964686A hereinafter “He”).
Regarding independent claims 1 and 7, Furuse teaches an annular member (comprising member 22, Fig. 1, paragraph [0029], the annular member 22 is on the cylindrical side wall 8, thus 22 is annular) disposed to surround a pedestal (comprising lower electrode 6, Fig. 1, paragraph [0028]) for receiving a substrate (wafer 5, Fig. 1, paragraph [0028]) in a plasma processing apparatus (Fig. 1, abstract, paragraph [0027]), the annular member comprising: integrally formed quartz and a predetermined content percentage of silicon added to the quartz wherein the added silicon is contained (i.e. incorporated) in the quartz (paragraph [0015],[0030]-[0033], claim 1 and 2).
Regarding claim 7,
Furuse is silent regarding the particular amounts of quartz and silicon and does not explicitly teach wherein the content percentage of the silicon in the quartz and the silicon forming the annular member is 2.5% or more and 10% and less by weight.
However, He teaches an annular member (comprising 130, Fig. 1) having conductive dopant in the range of less than 20% composition of the total composition (paragraph [0039]) with a specific embodiment of 5% conductive dopant (paragraph [0015]). He further teaches that proportion of the conductive dopant depends on the actual requirements for the conductivity of the material during plasma treatment process (paragraph [0039] line 267-269). Note: He teaches a specific example of 5% of conductive dopant which lies within the claimed range of 2.5% to 10%). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight/mass percent composition of the silicon in the annular member in view of teachings of He in the apparatus of Furuse to adjust/optimize the conductivity of the annular member depending on the plasma treatment process requirements (He: paragraph [0039] line 267-269).
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Regarding claims 5 and 9, Furuse in view of He as applied above teaches all of the limitations of claim 1 and 7 respectively. Additionally, limitation “wherein a film made of silicon, tungsten silicon or tungsten nitride silicon is formed on the substrate” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young
Regarding claims 6 and 10, Furuse in view of He as applied above teaches all of the limitations of claim 1 and 7 respectively. Additionally, limitation “wherein a mask formed on a film formed on the substrate is made of silicon oxide, tungsten silicon, or tungsten nitride silicon” pertains to a material or article worked upon/processed and is not considered significant in an apparatus claim [see MPEP 2115]. Further, the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 5-6) regarding amended claim 1 and 7 that neither Kang nor Yamanaka alone or in combination teaches “integrally formed quartz and a predetermined content percentage of silicon contained in the quartz.” More specifically, Applicant argues that Kang and Yamanaka teaches silicon and quartz which are formed separately from each other and not “integrally formed quartz and a predetermined content percentage of silicon contained in the quartz” as currently claimed in amended claim 1 and 7.
Examiner responds that claim 1 and 7 rejections have been modified as necessitated by applicant’s amendments. Currently claim 1 and 7 is rejected as being unpatentable over Furuse and additionally unpatenable over He in view of Furuse (or alternatively Furuse in view of He) as discussed in detail above. Kang and Yamanak are no longer cited in the current rejections, therefore applicant’s arguments are moot.
Additionally, examiner notes regarding claims 2 and 3, the claims are broad and could be amended to more clearly recite what is shown in Fig. 5A-5C and disclosed in specification paragraph [0066]-[0068].
In light of the above, independent claims 1 and 7 are rejected. 
Further, in view of Examiner’s remarks regarding independent claims 1 and 7, the dependent claims 2-6 and 8-10 are also rejected, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Béjina et al. (“Silicon self-diffusion in quartz and diopside measured by nuclear micro-analysis methods”) teaches a model for silicon migration in quartz and further teaches that silicon diffusion occurs in quartz slowly (abstract and experimental results).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/              Examiner, Art Unit 1716                                                                                                                                                                                          
/RAKESH K DHINGRA/              Primary Examiner, Art Unit 1716